           Case 5:19-cv-00777-G Document 26 Filed 07/10/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

GERALD FLEMING,                                 )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )   Case No. CIV-19-777-G
                                                )
JOE COOPER’S EASY CREDIT                        )
AUTO, LLC, et al.,                              )
                                                )
       Defendants.                              )

                                           ORDER

       Now before the Court is Plaintiff’s unopposed Motion (Doc. No. 24), seeking a stay

of proceedings to allow Plaintiff’s bankruptcy trustee to obtain the necessary authority to

move to be substituted as the real party in interest in this lawsuit. Plaintiff anticipates that

the trustee will seek to resume this litigation within two (2) months. Pl.’s Mot. at 2.

       For good cause shown, the Motion is GRANTED. All deadlines in this matter are

STAYED to allow the bankruptcy trustee to seek to pursue the claims alleged as the real

party in interest on behalf of the bankruptcy estate. See Fed. R. Civ. P. 17(a)(1), (3); Ardese

v. DCT, Inc., No. 06-CV-012-JHP, 2006 WL 3757916, at *6 n.3 (E.D. Okla. Dec. 19,

2006). The current trial setting is STRICKEN.

       Within sixty (60) days of the date of this Order, Plaintiff shall submit either a motion

to substitute the bankruptcy trustee or a written report as to the status of the bankruptcy

proceeding and the substitution issue.
   Case 5:19-cv-00777-G Document 26 Filed 07/10/20 Page 2 of 2



IT IS SO ORDERED this 10th day of July, 2020.




                                  2
